Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michele P. Parks appeals the district court’s order adopting the magistrate judge’s recommendation and granting De*281fendant’s Fed.R.Civ.P. 12(c) motion for judgment on the pleadings in Parks’ civil action for review of the Social Security Administration’s denial of disability benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Parks v. Colvin, No. 5:13-cv-00288-D, 2014 WL 2781137 (E.D.N.C. June 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.